Name: Commission Regulation (EC) NoÃ 1682/2006 of 14 November 2006 setting the coefficients applicable to cereals exported in the form of Scotch whisky for the period 2006/2007
 Type: Regulation
 Subject Matter: economic analysis;  foodstuff;  plant product;  Europe;  trade policy;  beverages and sugar
 Date Published: nan

 15.11.2006 EN Official Journal of the European Union L 314/16 COMMISSION REGULATION (EC) No 1682/2006 of 14 November 2006 setting the coefficients applicable to cereals exported in the form of Scotch whisky for the period 2006/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (2), and in particular Article 5 thereof, Whereas: (1) Article 4(1) of Regulation (EEC) No 2825/93 lays down that the quantities of cereals eligible for the refund shall be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. The coefficient is to express the average ratio between the total quantities exported and the total quantities marketed of the spirit drink concerned, on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirit drink in question. (2) In view of the information provided by the United Kingdom on the period 1 January to 31 December 2005, the average ageing period in 2005 was eight years for Scotch whisky. (3) The coefficients for the period from 1 October 2006 to 30 September 2007 should therefore be fixed accordingly. (4) Article 10 of Protocol 3 to the Agreement on the European Economic Area precludes the grant of refunds in respect of exports to Liechtenstein, Iceland and Norway. Moreover, the Community has concluded with certain third countries agreements abolishing export refunds. According to Article 7(2) of Regulation (EEC) No 2825/93, this should be taken into account in the calculation of the coefficients for the period 2006/2007, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 October 2006 to 30 September 2007, the coefficients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in the United Kingdom for manufacturing Scotch whisky shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 258, 16.10.1993, p. 6. Regulation last amended by Regulation (EC) No 1633/2000 (OJ L 187, 26.7.2000, p. 29). ANNEX Coefficients applicable in the United Kingdom Period of application Coefficient applicable to malted barley used in the production of malt whisky to cereals used in the production of grain whisky From 1 October 2006 to 30 September 2007 0,499 0,518